UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                                  No. 20-7217


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

           v.

CHRISTOPHER JERMAINE TAYLOR, a/k/a Phoenix, a/k/a C-Murda,

                Defendant - Appellant.



                                  No. 20-7673


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

           v.

CHRISTOPHER JERMAINE TAYLOR, a/k/a Phoenix, a/k/a C-Murda,

                Defendant - Appellant.



                                  No. 20-7750


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,
      v.

CHRISTOPHER JERMAINE TAYLOR, a/k/a Phoenix, a/k/a C-Murda,

                    Defendant - Appellant.




Appeals from the United States District Court for the Southern District of West Virginia,
at Huntington. Robert C. Chambers, District Judge. (3:15-cr-00009-1)


Submitted: April 16, 2021                                         Decided: May 10, 2021


Before AGEE and QUATTLEBAUM, Circuit Judges, and TRAXLER, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Christopher Jermaine Taylor, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Christopher Jermaine Taylor appeals the district court’s orders denying his motions

for compassionate release under 18 U.S.C. § 3582(c)(1)(A), as amended by the First Step

Act of 2018, Pub. L. No. 115-391, § 603(b)(1), 132 Stat. 5194, 5239, and denying his

motion for reconsideration. After reviewing the record, we conclude that the district court

did not abuse its discretion in denying Taylor’s compassionate release motions. See United

States v. Kibble, __F.3d__, __, No. 20-7009, 2021 WL 1216543, at *2 (4th Cir. Apr. 1,

2021) (stating standard of review). Further, we discern no reversible error in the district

court’s denial of Taylor’s reconsideration motion.

       On appeal, Taylor also contends that the district judge should have recused himself.

Because Taylor did not move the district court for recusal, we review his claim only for

plain error. See United States v. Minard, 856 F.3d 555, 557 (8th Cir. 2017) (stating

standard of review). Taylor fails to establish that recusal was required. See Belue v.

Leventhal, 640 F.3d 567, 572-74 (4th Cir. 2011) (discussing valid bases for bias or

partiality motion); United States v. Lentz, 524 F.3d 501, 530 (4th Cir. 2008) (“The presiding

judge is not required to recuse himself simply because of unsupported, irrational or highly

tenuous speculation.” (internal quotation marks and ellipsis omitted)).

       Accordingly, we grant Taylor’s motion to extend the filing time for a supplemental

informal brief and affirm for the reasons stated by the district court. United States v.

Taylor, No. 3:15-cr-00009-1 (S.D.W. Va. Aug. 10, 2020, Nov. 3, 2020, & Nov. 18, 2020).

We dispense with oral argument because the facts and legal contentions are adequately



                                             3
presented in the materials before this court and argument would not aid the decisional

process.



                                                                        AFFIRMED




                                          4